Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 1 of 6 Page ID #:1




         UNITED STATES DISTRICT COURT FOR THE
             CENTRAL DISTRICT OF CALIFORNIA
                   WESTERN DIVISION
YAYOMI KANAI

   Plaintiff

   - Against –                           CASE NO.

UNITED STATES DEPARTMENT                 COMPLAINT
OF HOMELAND SECURITY and
UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES

   Defendants

  1. This is an action against the United States Citizenship and Immigration

     Services (USCIS) and United States Department of Homeland Security

     seeking the Court to hold unlawful and set aside a decision of the agency

     denying permanent residency to a Japanese woman married to a U.S. citizen

     under 8 U.S.C. § 1182(a)(9)(B)(i)(II) even though it is obviously

     inapplicable to her.

  2. In what has become a pattern all too familiar to those acquainted with the

     USCIS, the agency, in its decision denying Yayomi Kanai’s application to

     adjust her immigration status in the U.S. to permanent resident (“green card

     holder”), refused to honor its duty to apply the plain and unequivocal

     language of the law, but instead chose to re-write the Immigration and

     Nationality Act (the Act) to say what it wanted it to say, even though the
Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 2 of 6 Page ID #:2




     agency’s fanciful misinterpretation was entirely irreconcilable with its actual

     words.

  3. Yayomi Kanai is a citizen of Japan. She has never been convicted of or even

     charged with any crime, has never accepted any public benefits, and has

     lived for over 10 years with her U.S. citizen husband, whom she recently

     married.

  4. Ms. Kanai admittedly has violated U.S. immigration law however, first by

     overstaying her nonimmigrant status for over a year, then, following a

     departure in 2003, returning and overstaying again.

  5. Ms. Kanai’s failure to strictly comply with U.S. immigration laws, although

     deplorable, is not a basis for denying her permanent residency due to the fact

     that she is married to a U.S. citizen.

  6. In particular, although failing to maintain a lawful nonimmigrant status is

     normally a basis for denying a foreign national’s application for adjustment

     of status to permanent resident in the United States under 8 U.S.C. §

     1255(c)(2), Congress has expressly exempted the “immediate relatives”

     (which includes spouses) of U.S. citizens.

  7. Nevertheless, on May 12, 2020 the USCIS denied Ms. Kanai’s application

     for adjustment of status, not under 8 U.S.C. § 1255(c), but under another

     provision of law equally inapplicable to her facts.
Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 3 of 6 Page ID #:3




  8. The USCIS denied Ms. Kanai’s application under 8 U.S.C. §

     1182(a)(9)(B)(i)(II) because it claimed that she was “inadmissible” to the

     United States.

  9. But it did so only through the grossest and most obvious misreading, indeed,

     rewriting, of the plain language of the statute.

  10. 8 U.S.C. § 1182(a)(9)(B)(i) provides in relevant part that:


            In general.--Any alien (other than an alien lawfully admitted for
           permanent residence) who--
            (II) has been unlawfully present in the United States for one year or
           more, and who again seeks admission within 10 years of the date of
           such alien's departure or removal from the United States, is
           inadmissible.

  11. Ms. Kanai admits that she was unlawfully present in the United States for

     over a year prior to her last departure from this country in 2003.

  12.Accordingly, under the plain language of the Act, she continued to be

     inadmissible until 2013, at which point her ten year inadmissibility period

     came to an end.

  13. Nevertheless, the USCIS denied her application for adjustment of status

     under this section claiming, bizarrely, that despite the clear and unequivocal

     language of the Act, she continued to be inadmissible to this country over 16

     years after her departure.
Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 4 of 6 Page ID #:4




  14. Indeed the agency went so far as to claim that reading the Act as it was

     actually written was “absurd”.

  15. Because Ms. Kanai believes that Congress understands how to write laws,

     and that reading the law as it is written, and not as an administrative agency

     would like it to have been written, is never “absurd”, she now brings this

     action for judicial review under the Administrative Procedure Act before this

     Court.


                                JURISDICTION

  16. Inasmuch as this is an action arising under the Administrative Procedure

     Act, 5 U.S.C. § 551 et seq., a law of the United States, this Court has

     jurisdiction over this matter under 28 U.S.C. § 1331.


                                      VENUE

  17. Since Ms. Kanai resides within this judicial district, at 12891 Hammock

     Lane, Playa Vista, Los Angeles County, California, venue is properly placed

     in this Court.


                                 CAUSE OF ACTION

                           COUNT I: JUDICIAL REVIEW

  18. 5 U.S.C. § 706 provides in relevant part that:
Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 5 of 6 Page ID #:5




                To the extent necessary to decision and when presented, the reviewing
                court shall decide all relevant questions of law, interpret constitutional
                and statutory provisions, and determine the meaning or applicability
                of the terms of an agency action. The reviewing court shall—
                (1) compel agency action unlawfully withheld or unreasonably
                delayed; and
                (2) hold unlawful and set aside agency action, findings, and
                conclusions found to be—
                (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
                accordance with law;

   19. Inasmuch as the USCIS’ decision denying Ms. Kanai’s application for

          adjustment of status is irreconcilable with the plain language of 8 U.S.C. §

          1182(a)(9)(B), the sole provision of law upon which it purports to rely, it is

          not in accordance with law.



WHEREFORE it is respectfully requested that this Court hold unlawful and set

aside the USCIS’ decision denying Ms. Kanai’s application for adjustment of

status.



  COUNT II: TO COMPEL AGENCY ACTION UNLAWFULLY WITHHELD

   20. The USCIS, by wrongfully denying Ms. Kanai’s application for adjustment

          of status on the basis of its disregard of the plain language of the statute

          upon which it purported to rely, has unlawfully withheld a proper decision

          on the merits of her application.
Case 2:20-cv-05345-CBM-KS Document 1 Filed 06/16/20 Page 6 of 6 Page ID #:6




WHEREFORE it is respectfully requested that this Court compel the USCIS to

properly readjudicate Ms. Kanai’s application for adjustment of status in no more

than thirty (30) days from the date of this Court’s Order setting aside its erroneous

decision in this matter.




/s/Athina Doria

Athina Doria
Attorney for the Plaintiff
Immigration Law Offices of Los Angeles, P.C.
3415 S. Sepulveda Blvd. Suite 570
Los Angeles, CA 90034
Phone: (213) 375-4084
Fax: (800) 628-5605
Email: athina@immigrationhelpla.com
Dated: June 15, 2020
